In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-21-00206-CR


                                   EX PARTE ALLEN LEE BELL

    ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS

                                        September 30, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appearing pro se, Allen Lee Bell, filed an “application seeking relief from a final

felony conviction and false imprisonment.” We have construed the document as an

application for writ of habeas corpus in a criminal case.1

        This Court has no original habeas corpus jurisdiction in criminal law matters. See

TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas jurisdiction of intermediate

appellate courts to civil matters); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El

Paso 1994, orig. proceeding) (per curiam). That jurisdiction instead rests with the Court



        1 We previously affirmed Bell’s conviction for sexual assault in Bell v. State, No. 07-08-00329-CR,
2009 Tex. App. LEXIS 711, at *2 (Tex. App. — Amarillo Feb. 3, 2009, no pet.) (mem. op., not designated
for publication).
of Criminal Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC.

ANN.   ART.   11.05; Ex parte Hawkins, 885 S.W.2d at 588. Only the Court of Criminal

Appeals has authority to grant post-conviction habeas relief in final felony cases. See

TEX. CODE CRIM. PROC. ANN. art. 11.07; Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.

Crim. App. 1985).

        For these reasons, we dismiss Bell’s application for writ of habeas corpus for want

of jurisdiction.

                                                        Per Curiam

Do not publish.




                                             2